Title: Charles L. Bankhead to Thomas Jefferson, [20 September 1813]
From: Bankhead, Charles Lewis
To: Jefferson, Thomas


          My dear Sir 20 Sept. 1813
          I must beg you for a hamper of charcoal to dry our malt. Capt Miller apologises for not comeing up befor this—his excuse is the dampness of the weather, which he does not urge on his own account, but in consideration of our malt, thinking that
			 in his absense
			 it might grow too fast in this weather—
          affectionately YoursChas: L Bankhead
        